Citation Nr: 1211879	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-23 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Propriety of the reduction in evaluation from 40% to 0% for residuals of a fractured skull as of May 17, 2010.

2. Entitlement to an evaluation in excess of 40 percent prior to May 17, 2010, and zero percent thereafter, for residuals of a fractured skull as of May 17, 2010.

3. Entitlement to an initial evaluation in excess of 30 percent for post traumatic headaches.

4. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1982 to January 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified before the undersigned Veterans Law Judge at a February 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Veteran filed the instant claim in November 2008, seeking an increased evaluation for service-connected residuals of a skull fracture, which was initially denied by a February 2009 rating decision.  In his March 2009 notice of disagreement, the Veteran requested his service-connected disability be evaluated under the new diagnostic criteria for traumatic brain injury (TBI).  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  In an April 2010 rating decision, the RO awarded an increased evaluation of 40 percent for residuals of a skull fracture, taking into consideration symptoms of headaches and memory, attention, concentration and executive function.  

Following a May 2010 claim of service connection for PTSD, the RO issued a rating decision in October 2010 awarding separate evaluations of 70 percent and 30 percent for PTSD and post-traumatic headaches, respectively.  In doing so, the RO reduced the evaluation for residuals of a fractured skull from 40 percent to zero percent, determining that the symptomatology previously considered as due to a TBI were found to be due to PTSD and post-traumatic headaches.  

Due to the complex procedural and medical history involved in the instant case, namely the claimed symptomatology and various diagnostic criteria utilized to evaluation the Veteran's service-connected disability throughout the course of the instant appeal, the Board has recharacterized the issues as reflected above.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  (VA must consider alternative disorders that may be reasonably encompassed by the claimant's description of the initial claim, reported symptoms and other information of record).  

However, for reasons discussed below, the issues of entitlement to increased evaluations for residuals of a skull fracture, PTSD and post traumatic headaches require further development prior to an appellate decision.  As such, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An October 2010 rating decision reduced the evaluation for the Veteran's service-connected residuals of a skull fracture from 40% to 0%, effective May 17, 2010.

2. The October 2010 rating decision awarded service connection for PTSD and post traumatic headaches as well as a total disability evaluation based on individual unemployability, increasing the Veteran's overall disability evaluation from 60 percent to 100 percent.

3. The 40 percent evaluation for residuals of a fractured skull prior in effect prior to May 17, 2010, was based on symptoms of impaired memory, attention, concentration and executive function.

4. As of May 17, 2010, symptoms of impaired memory, attention, concentration and executive function are determined to be due to separately service-connected PTSD.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected residuals of a fractured skull from 40% to 0% effective May 17, 2010, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105 , 3.344 4.1, 4.3, 4.14 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As the instant case involves a rating reduction rather than a rating increase, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  However, as discussed below, the provisions of 38 C.F.R. § 3.105(e)-(i) are not applicable in the instant case.  In any event, the Veteran was provided a notice letter in November 2008 which included information as to how VA determines a disability rating, and has been afforded ample opportunity and time to participate in the adjudication of the instant claim.  

Analysis

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.  

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  However, where there is no reduction in the amount of compensation payable to a beneficiary, the provisions of 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

In this case, the Board notes that neither a rating proposing the reduction at issue nor accompanying notice was not sent; however, it was also not required.  In the decision issued in October 2010, the RO reduced the evaluation of residuals of a skull fracture to zero percent effective May 17, 2010, based on a determination that the symptomatology on which the previous 40 percent evaluation was based, namely impaired memory, attention, concentration and executive function, is more appropriately evaluated under the diagnostic criteria for PTSD.  This decision also granted service connection for PTSD and post-traumatic headaches and assigned initial evaluations of 70 percent and 30 percent respectively, both effective May 17, 2010, and also awarded a total disability evaluation based on individual unemployability (TDIU), which resulted in an overall increase in the Veteran's total disability compensation.  At the time of the October 2010 rating decision, the Veteran was in receipt of a combined evaluation of 60 percent; as a result of this decision, the Veteran's combined disability evaluation was increased to 100 percent, effective May 17, 2010.  Thus, the overall effect of the October 2010 decision was to increase the Veteran's combined disability evaluation.  That being the case, the notice as described under 38 C.F.R. § 3.105(e) was not required in the instant case.

38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  In the instant case, the Veteran was initially service-connected for residuals of a skull fracture which, in an April 2010 rating decision, was increased to 40 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045, pertaining to residuals of TBI.  Specifically, the RO based the assigned 40 percent evaluation on a finding of "mild" impairment of memory, attention, concentration, and executive function resulting in mild functional impairment.  However, in an October 2010 rating decision, the RO awarded a separate evaluation of 70 percent for PTSD.  In doing so, the RO found that, based on VA examinations conducted in July 2010, the Veteran's psychiatric symptoms, which previously served as the basis for a 40 percent evaluation for residuals of a fractured skull, are attributed as due to newly service-connected PTSD.

The evaluation of the same disability or symptomatology under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011).  In the instant case, the psychiatric symptomatology previously considered as manifestations of the Veteran's service-connected residuals of a fractured skull were found to be more appropriately evaluated as symptoms of PTSD and, in fact, these symptoms were considered by the RO when assigning an initial evaluation of 70 percent for PTSD.  See October 2010 rating decision.  

Considering the October 2010 rating decision at issue, it is clear that the symptomatology previously considered as due to residuals of a fractured skull in the assignment of a 40 percent evaluation pursuant to Diagnostic Code 8045 were found to be more appropriately considered as part of the Veteran's service-connected PTSD, and were in fact considered in the assignment of an initial 70 percent evaluation for this condition.  Allowing consideration of such symptomatology in maintaining the 40 percent evaluation previously in effect for residuals of a fractured skull would violate the rule against pyramiding.  See 38 C.F.R. § 4.17.  Accordingly, the Board finds that the reduction in the evaluation for service-connected residuals of a skull fracture to a noncompensable evaluation was proper.


ORDER

The reduction of the disability evaluation for the Veteran's service-connected residuals of a fractured skull from 40 percent to zero percent, effective May 17, 2010, was proper.


REMAND

The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; post traumatic headaches, evaluated as 30 percent disabling; and residuals of a skull fracture, evaluated as noncompensable.  In an August 2011 Statement of the Case, the RO relied on a July 2010 VA examination in assigning the current disability evaluations.  However, at the February 2012 Board hearing, the Veteran asserted that his conditions have worsened since the last VA examinations.  Therefore, new VA examinations are warranted. See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

The Board also notes that the Veteran testified that he began receiving Social Security Administration (SSA) disability benefits in approximately February 2011.  However, the Board notes that the SSA decision and supporting documents are not part of the record.  In order to ensure that the appellant's claim is adjudicated on the basis of a complete evidentiary record, the SSA award letter and related evidence should therefore be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be requested and obtained.  A response, negative or positive, should be associated with the claims file.

2. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file, including this remand, must be made available to the examiner for review.  The examination report should include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner should identify the nature, frequency, and severity of all current manifestations of these conditions.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  

The rationale for all opinions expressed must be provided.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA neurological examination to determine the degree of impairment due to post traumatic headaches.  The claims file, including this remand, must be made available to the examiner for review.  All necessary tests should be performed.  The examiner should provide an objective opinion as to whether the appellant's post traumatic headaches are prostrating in nature and, if so, whether the prostrating attacks have occurred on average once in two months over the last several months, occurred an average of once a month over the last several months, or occur very frequently with completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected residuals of a fractured skull.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


